Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is generally directed towards making a request to schedule a meeting and determining a score indicating how effective scheduling the meeting will be in serving its purpose.  The score is based on a combination of management data, organizational behavior data, and psychological data corresponding to the requested meeting, all of which are accessed in response to the received meeting request.
The prior art whether alone or in combination fail to teach or suggest “displaying the MEI in conjunction with calendar item onto a graphical user interface (GUI) of the computing device; and receiving input data whether to accept or reject the meeting based on the MEI” as claimed in independent claim 1 and in conjunction with all other claimed limitations.  Independent claims 11 and 21 recite similar subject matter to independent claim 1 and are therefore allowable for similar reasoning.
The closest prior art, Pub. No. US 2020/0234251 A1, generally teaches a smart meeting system that generates a score describing how productive a meeting is likely to be based on meeting parameters, but fails to teach the above identified claim limitations when considered in conjunction with all other claimed limitations of their respective independent claims.
In another close prior art, Pub. No. US 2018/0341925 A1 generally teaches determining an efficiency score for a meeting request to determine when to schedule a meeting.  However, this art fails to teach or suggest the above identified claim limitations when considered in conjunction with all other claimed limitations of their respective independent claims.
In yet another close prior art, Pub. No. US 2021/0406839 A1 generally teaches determining an efficacy score for a meeting after it takes place.  However, once again, the prior art fails to teach or suggest the above identified claim limitations when considered in conjunction with all other claimed limitations of their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448